Citation Nr: 0001100	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-33 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1970 to October 
1975.  Thereafter, he was in the Reserves or National Guard 
until January 1994, with periods of active duty for training 
and inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1997.  A hearing was held in June 1999 in Lincoln, 
Nebraska, before Jeff Martin, who is a member of the Board 
and was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  At the time of his death, service connection was in 
effect for a scar of the left wrist and hemorrhoids, both 
evaluated noncompensably disabling.    

2.  According to the death certificate, the veteran died in 
February 1996, at the age of 43, of cardiorespiratory arrest 
due to acute myocardial infarction.   

4.  There is no competent evidence that the myocardial 
infarction, or coronary artery disease diagnosed in January 
1992, was of service onset or aggravation.  

5.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, 
nor did he die of a service-connected disability.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107 (West 1991).  

2.  The appellant has not submitted a claim upon which relief 
may be granted for dependent's educational assistance under 
38 U.S.C. Chapter 35.  38 C.F.R. § 3.807(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection-Cause of Death

The threshold question to be answered in this case is whether 
the appellant has met the initial obligation of submitting 
evidence of a well-grounded claim; that is, one which is 
plausible and capable of substantiation.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In 
general, a well-grounded claim for service connection 
requires competent evidence of (1) current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a nexus between the in-service injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
136 (1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
Where service connection for the cause of death is at issue, 
the first element is always met; the current disability is 
the condition that caused the veteran to die.  Carbino v. 
Gober, 10 Vet.App. 507 (1997).  For the remaining elements, 
there must be competent evidence that disability that caused 
or contributed to death was incurred or aggravated in 
service, and of a nexus between the two, or competent 
evidence of a nexus between the veteran's cause of death and 
a service-connected disability.  Ruiz v. Gober, 10 Vet.App. 
352 (1997).  A diagnosis of heart disease requires medical 
expertise; consequently, medical evidence is required to 
establish a nexus.  See Heuer v. Brown, 7 Vet.App. 379 
(1995).  

According to the death certificate, the veteran died in 
February 1996, at the age of 43, of cardiorespiratory arrest 
due to acute myocardial infarction.  No other antecedent 
causes were listed, and the veteran had died by the time of 
his arrival to the hospital.  An autopsy was not performed.  
At the time of his death, service connection was in effect 
for a scar of the left wrist and hemorrhoids, both evaluated 
noncompensably disabling.  It is not contended or otherwise 
suggested by the evidence that either of these disabilities 
played any part in the cause of the veteran's death.

Service medical records pertaining to the veteran's period of 
active duty from 1970 to 1975 do not reflect any heart 
complaints or abnormalities, and the appellant does not 
contend that heart disease had its onset during the veteran's 
active duty.  Rather, she asserts that the veteran's heart 
disease had its inception during his subsequent National 
Guard and/or Reserve service.  She states that heart disease 
was initially diagnosed during a training period, and that he 
was discharged from the Reserves for medical reasons.  She 
feels that due to these factors, service connection for the 
cause of the veteran's death is warranted.

VA treatment records show the veteran underwent cardiac 
evaluation in January 1992.  According to the histories 
provided on the evaluations conducted at this time, the 
veteran, who was a nurse, had been conducting a demonstration 
electrocardiogram on himself for a class, when he had noticed 
a right bundle branch block.  After confirming this with a 
friend of his who was a surgeon, he sought an evaluation at a 
VA facility.  He reported previous episodes of chest pain 
with activity beginning approximately six months earlier.  In 
addition, in November 1991, while shoveling gravel, he had 
experienced a more intense chest pain under his left breast 
and with pain in the left jaw, which had been relieved with 
rest.  Work-up disclosed coronary artery disease, and 
evidence of an old inferior wall myocardial infarct.  

According to a medical evaluation board report dated in 
February 1993, the veteran had first noted symptoms in 
November 1991, with shortness of breath, left shoulder and 
left jaw aching, with chest pressure and pain while unloading 
some gravel.  He did not notice it again until the January 
1992 electrocardiogram in which he himself had noted a right 
bundle branch block.  Currently, he had good control of his 
cardiac disease on medication.  Also noted were diabetes 
mellitus and obesity.  It was determined that he no longer 
met medical fitness standards in regard to coronary artery 
disease, diabetes mellitus and obesity, and that these were 
not expected to improve to the extent that the veteran would 
be fit for duty.  Accordingly, separation was recommended.  

In August 1993, the veteran appealed the medical board 
determination, asserting that his coronary artery disease was 
asymptomatic with medical management.  However, it was 
decided to discharge him, and he was released from the 
Reserves in January 1994.  

At her hearing before the undersigned in June 1999, the 
appellant testified that the veteran was involved in his 
Reserve duty when he discovered his abnormal 
electrocardiogram.  The evidence does not reflect whether 
this was active duty for training or inactive duty for 
training, although the appellant's recollection that it was a 
week-end drill suggests that it was inactive duty for 
training.  This distinction can be important because service 
connection, including service connection for the cause of the 
veteran's death, may be granted only for injuries 
attributable to inactive duty for training, and not for 
diseases.  See 38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 
3.6(a) (1999).  In contrast, both diseases and injuries 
incurred during active duty for training may be service 
connected.  Id.  Moreover, a myocardial infarction has been 
explicitly found to be a disease, and not an injury.  O.G.C. 
Prec. 86-90 (July 18, 1990); Brooks v. Brown, 5 Vet.App. 484 
(1993).  

However, in this case, it is not essential to establish the 
character of the veteran's service in January 1992, when he 
reportedly found an electrocardiogram abnormality, because 
there is no medical evidence suggesting that the 
electrocardiogram abnormality represented the onset of his 
coronary artery disease, or that his symptoms increased in 
severity at that time.  Additionally, the evidence does not 
show that his symptoms had their onset, or any increase in 
severity, during any period of active duty for training.  In 
this regard, all of the medical records showing treatment or 
evaluation for the heart condition note a history of relevant 
symptoms for a period of several months prior to the 
diagnosis in January 1992.  His evaluation at that time 
disclosed evidence of an "old" myocardial infarction.  The 
symptoms he reported were associated with activity, but not 
attributed to any activity in connection with his reserve 
duty.  Moreover, for the period from July 31, 1991, to 
December 28, 1991, during which he experienced the symptoms, 
the veteran did not accrue any active duty points.  

The appellant contends that the veteran was discharged, 
against his will, for medical reasons, and, therefore, his 
death should be considered service connected.  However, 
although coronary artery disease was one of the medical 
reasons for his discharge from the reserves, the medical 
evaluation board did not determine the disease to be of 
service onset or aggravation.  

T. Smith, R.N., M.S.N., wrote, in June 1998, that he had 
known the veteran, and had at one point been his rater.  He 
recommended that the veteran's records be given to a medical 
examination board.  He noted that during the rating period he 
was aware of numerous medical waivers granted to the veteran 
not to perform physical fitness training due to his cardiac 
condition.  He had received a cardiac catheterization at the 
Omaha VAMC while in the National Guard and was on cardiac 
medication when he was transferred to the Army Reserve.  

Service department records show that the veteran was 
transferred from the National Guard to the reserves in July 
1991, and there is no other evidence indicating that he had 
been diagnosed with a cardiac disorder at that time.  He 
underwent a cardiac catheterization at the Omaha VAMC, but 
this was in January 1992, and there is no evidence of an 
earlier procedure.  The veteran himself, when initially 
providing his history in January 1992, and thereafter, did 
not intimate that cardiac disease had been previously 
diagnosed or that he was on any medication.  Mr. Smith did 
not provide any dates for the time period that he was the 
veteran's rater, and the basis of his impression that the 
veteran was treated for cardiac disease prior to his transfer 
to the Reserves in July 1991 was not offered.  However, even 
accepting his statement as true, the statement did not 
connect the onset or any increase in severity of the 
veteran's cardiac disease to any period of active duty for 
training; consequently, there is no nexus.  A statement from 
[redacted], dated in June 1998, similarly lacks any assertion 
of a nexus to service.  

Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is not well grounded.  There 
is no duty to assist; indeed, VA cannot assist the appellant 
in any further development of her claim.  Morton v. West, 12 
Vet.App. 477 (1999).  Further, the Board finds that the 
appellant has previously been informed of the elements 
necessary to complete her application.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  




B.  Eligibility for Educational Assistance under 38 U.S.C. 
Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C. chapter 35 (see § 21.3020), the child, spouse or 
surviving spouse of a veteran will have basic eligibility if 
certain conditions are met, including, that a permanent total 
service-connected disability have been in existence at the 
date of the veteran's death, or that the veteran died as a 
result of a service-connected disability.  38 C.F.R. § 
3.807(a) (1999).  As discussed above, the veteran did not 
have any compensable service-connected disabilities at the 
time of his death.  Moreover, we have determined that service 
connection for the cause of the veteran's death is not 
warranted.  Consequently, the appellant's claim fails because 
of absence of legal merit or lack of entitlement under the 
law, and the claim is denied as a matter of law.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).
 

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependent's educational assistance under 38 
U.S.C. Chapter 35 is denied.



		
      JEFF MARTIN
	Member, Board of Veterans' Appeals



 

